Citation Nr: 0327921	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
degenerative joint disease of the lumbosacral spine.  

2.  The propriety of the initial 10 percent rating for 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from June 1967 to May 
1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran service connection for 
degenerative joint disease of the lumbosacral spine and 
depression, assigning 10 percent initial ratings for each 
disability.


REMAND

With regard to the veteran's degenerative joint disease of 
the lumbosacral spine, it is noted that the regulations 
pertaining to Diagnostic Code 5293, intervertebral disc 
syndrome, were revised, effective September 23, 2002.  The 
general rating formula for diseases and injuries of the spine 
were changed again effective September 26, 2003.  68 Fed. 
Reg. 51454-51458 (August 27, 2003), (to be codified at 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243).  As noted 
by the United States Court of Appeals for Veterans Claims, 
disability ratings must be based on medical findings that are 
stated in terms of the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 91994).  In light of the revision of 
the criteria for evaluating intervertebral disc syndrome, an 
updated examination should be accomplished to obtain medical 
findings that are stated in terms consistent with the rating 
criteria.  

In addition, the veteran has not been provided with a 
Supplemental Statement of the Case (SSOC) covering all the 
evidence made available to the RO.  A SSOC will be furnished 
by the agency of original jurisdiction if it receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board.  38 C.F.R. § 19.31 (2002).  Since the May 2002 
Statement of the Case, the veteran submitted VA treatment 
records regarding his low back and depression in July 2002, a 
private orthopedic examination report from August 2002, VA 
psychiatric and orthopedic examinations from January 2003, as 
well as Social Security Administration records received in 
January 2003.  However, the RO has not yet issued a SSOC.    

Finally, during the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.   The Act 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002).  
On remand, the RO must ensure that VCAA is properly applied 
to the development of the claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his low back and his 
depression.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected degenerative joint disease of 
the lumbosacral spine.  The examiner 
should provide diagnoses of all disorders 
of the veteran's lumbar spine.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include any neurological testing.  These 
tests should include a complete test of 
the range of motion of the veteran's 
lumbar spine.  In describing the range of 
motion of the spine, the examiner should 
answer the following questions: 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Does the veteran have muscle 
spasm on extreme forward bending?

f.  Does the veteran have loss of 
lateral spine motion in the standing 
position?

g.  Is there any listing of the 
spine?

h.  Is there a positive 
Goldthwaite's sign?

i.  Is there loss of lateral motion 
with osteoarthritis changes or 
narrowing of joint spaces?

j.  Is there any abnormal mobility 
on forced motion?  
	
The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

k.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

l.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

m.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

n.  The examiner should state 
whether the low back disability has 
been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician or 
treatment by a physician, and if so, 
the frequency and duration of those 
episodes.  

o.  With respect to the veteran's 
neurological impairment, the 
examiner should also identify all 
neurological symptoms of the 
veteran's intervertebral disc 
syndrome and express an opinion as 
to their severity.  

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

p.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

q.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims of entitlement to 
initial disability ratings in excess of 
10 percent for degenerative joint disease 
of the lumbosacral spine as well as for 
depression.  In readjudicating the 
veteran's claims, the RO should consider 
the VA treatment records regarding the 
veteran's low back and depression from 
July 2002, the private orthopedic 
examination report from August 2002, the 
VA psychiatric and orthopedic 
examinations from January 2003, as well 
as the Social Security Administration 
records received in January 2003.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

5.  In the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding such issues, which includes all 
additional applicable laws and 
regulations, and the reason for the 
decision.  In doing so, the RO must 
consider both the former and revised 
criteria set forth in Diagnostic Code 
5293, as well as the new general rating 
formula for diseases and injuries of the 
spine which became effective September 
26, 2003.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




